NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ISAAC GARCIA, an individual,                    No. 20-55414

                Plaintiff-Appellee,             D.C. No. 8:19-cv-01168-JVS-JDE

 v.
                                                MEMORANDUM*
DANIEL O. ESCAMILLA,

                Defendant-Appellant,

and

CITY OF SANTA ANA, a public entity; et
al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                              Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Defendant Daniel O. Escamilla appeals pro se from the district court’s order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his motion for reconsideration under Federal Rule of Civil Procedure

59(e) in plaintiff Isaac Garcia’s § 1983 action alleging federal and state law claims.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Sch. Dist. No. 1J Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion in denying Escamilla’s Rule

59(e) motion for reconsideration because Escamilla failed to demonstrate any basis

for relief. See id. at 1262-63 (discussing when reconsideration is appropriate).

      We reject as meritless Escamilla’s contentions that the district court lacked

original jurisdiction, or that plaintiff’s state law claims against Escamilla should

not have been tolled under 28 U.S.C. § 1367(d), see 28 U.S.C. § 1367(a), (c), (d)

(providing circumstances under which district courts may assert or decline

supplemental jurisdiction, and tolling state statutes of limitations for “any claim”

asserted under this statute “while the claim is pending [in federal court] and for a

period of 30 days after it is dismissed unless State law provides for a longer tolling

period”). Escamilla’s reliance on Morris v. Giovan, 242 P.3d 181 (Ariz. Ct. App.

2010) is misplaced.

      AFFIRMED.




                                           2                                    20-55414